UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6538



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RICHARD DOYLE HUDSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:03-cr-00028-ALL)


Submitted:   February 7, 2007             Decided:   March 26, 2007


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Richard Doyle Hudson, Appellant Pro Se.    Kimlani Murray Ford,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Doyle Hudson appeals the district court’s order

denying his motion for clarification of the restitution portion of

the criminal judgment entered against him in the Western District

of North Carolina after he pled guilty to two bank robberies and a

firearm offense. The district court sentenced Hudson to a total of

262 months of imprisonment to be followed by three years of

supervised    release    and   imposed   restitution    in   the   amount   of

$21,710.    Hudson filed his motion for clarification, claiming that

the court improperly delegated the timing and amount of payments to

the Bureau of Prisons in violation of United States v. Johnson, 48

F.3d 806 (4th Cir. 1995), and United States v. Miller, 77 F.3d 71

(4th Cir. 1996).        The district court denied Hudson’s motion for

clarification, finding that the restitution order did not violate

Miller.

            Our review of the record leads us to conclude that the

district court should have treated Hudson’s motion as a habeas

corpus petition under 28 U.S.C. § 2241 (2000), because he attacked

the execution of the restitution order.                A § 2241 petition,

however, must be brought in the district of incarceration.            See 28

U.S.C. § 2241(a); In re Jones, 226 F.3d 328, 332 (4th Cir. 2000).

Hudson is incarcerated at the Federal Correctional Institution in

Beckley, West Virginia, which lies in the Southern District of West

Virginia.     The district court in the Western District of North


                                   - 2 -
Carolina therefore does not have jurisdiction over this § 2241

proceeding.

           Accordingly, we vacate the district court’s order and

remand for the court to determine whether transferring Hudson’s

§ 2241 petition to the proper federal district court would serve

the interests of justice, see 28 U.S.C. § 1631 (2000), or whether

the action would be more appropriately dismissed without prejudice

to Hudson’s right to file his action in the appropriate district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                              VACATED AND REMANDED




                               - 3 -